DETAILED ACTION
This Final Office Action is in response to the application filed on 12/30/2020 and the Amendment & Remark filed on 06/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an apparatus and a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A decentralized payment system for the transfer of digital units, wherein a plurality of elements of the system are interconnected via a telecommunication network and wherein the plurality of elements comprise:
a blockchain of a plurality of digital settlement services configured to support an exchange of Digital Units of Account (DUA), wherein each of the plurality of digital settlement services comprises at least one or more user accounts and one or more bank accounts; 
a smart contract of the service for performing operations between two or more accounts;
a smart contract for multilateral clearing and netting; 
a smart contract for addressing service for transactions using simple payment identifiers; 
a client platform configured to provide access for a user's digital wallet to manage user accounts on the blockchain; 
and a banking platform configured to provide management of transactions between user accounts in the blockchain and accounts in a bank information system, 
wherein the transactions are implemented based on the smart contract that specifies an instruction to complete the transaction, an address of a sender's account, an address of the recipient's account, and the transaction amount in DUA.
wherein the DUA comprises digital money.
wherein a single currency for the digital money acts as a means of payment.
wherein the blockchain is configured to support Peer to Peer (P2P) transactions between user accounts.
A computer-implemented method of implementing a decentralized payment system with multiple issuers of DUA for making transfers or paying for goods and services using DUA, a method executed on a computing device containing a processor and a memory that stores instructions executed by the processor, the instructions comprising steps: 
receiving a request to a banking platform of the system or a client platform of the system for accessing an account of a first user to transfer one or more DUAs to an account of a second user; and 
performing execution of transactions between a sender and a receiver of DUA, by executing transfer operations based on conditions specified in a smart contract, including amount limits that limit the value of the amount for the transfer operation, upon request from an user account, wherein the transactions are implemented based on the smart contract that specifies an instruction to complete the transaction, an address of a sender's account, an address of the recipient's account, a transaction amount in DUA, wherein the transactions check fulfillment of the conditions specified in the smart contract and reduce a balance of sender's account by the transaction amount and increase a balance of the recipient's account by the transaction amount, 
wherein a transfer operation is performed from an initiator's account opened in the system to a recipient's account opened in the system using a Peer to Peer (P2P) operations protocol.
wherein that P2P transfer or payment operations are performed using both an account address and a payment identifier (ID).
wherein an account is associated with two or more payment identifiers.
wherein the payment identifiers are stored on the blockchain as hash values to ensure anonymity of account holders.
wherein the DUA is issued by one or more banks participating in the system and wherein the DUA is kept on the balance sheet of the one or more banks.
wherein within the system, DUAs issued by different banks have equal circulation and are accepted by all users of the system.
wherein a multilatteral clearing and netting service, implemented as a smart contract, captures one or more claims arising from repayment of the DUA against issuing banks and performs multilateral clearing and netting of net positions for interbank settlements.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating contractual transaction but for the recitation of generic computer components. That is, other than reciting generic computing languages such as “digital unit”, “systems are interconnected via a telecommunication”, “blockchain”, “platform configured to”, “computer-implemented” and “executed on a computing device containing a processor and a memory that stores instructions executed by the processor”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice. For example, but for the aforementioned generic computing language, “a blockchain of a plurality of digital settlement services configured to support an exchange of Digital Units of Account (DUA), wherein each of the plurality of digital settlement services comprises at least one or more user accounts and one or more bank accounts” in the context of the claimed invention encompasses one or more person manually supporting the exchange of DUA; 
but for the aforementioned generic computing language, “a client platform configured to provide access for a user's digital wallet to manage user accounts on the blockchain” in the context of the claimed invention encompasses one or more person manually providing access for a user to manage user account;
but for the aforementioned generic computing language, “a banking platform configured to provide management of transactions between user accounts in the blockchain and accounts in a bank information system” in the context of the claimed invention encompasses one or more person manually providing management of transactions between user accounts in a blockchain and accounts in a banking information system;
but for the aforementioned generic computing language, “wherein the DUA comprises digital money” in the context of the claimed invention encompasses one or more person manually exchanging money;
but for the aforementioned generic computing language, “wherein a single currency for the digital money acts as a means of payment” in the context of the claimed invention encompasses one or more person manually using single currency of money as means of payment;
but for the aforementioned generic computing language, “wherein the blockchain is configured to support Peer to Peer (P2P) transactions between user accounts” in the context of the claimed invention encompasses one or more person manually providing support P2P transaction between user accounts;
but for the aforementioned generic computing language, “receiving a request to a banking platform of the system or a client platform of the system for accessing an account of a first user to transfer one or more DUAs to an account of a second user” in the context of the claimed invention encompasses one or more person manually receiving request for accessing an account of a first user to transfer one or more DUAs to an account of a second user;
but for the aforementioned generic computing language, “performing execution of transactions between a sender and a receiver of DUA, by executing transfer operations based on conditions specified in a smart contract, including amount limits that limit the value of the amount for the transfer operation, upon request from an user account, wherein the transactions are implemented based on the smart contract that specifies an instruction to complete the transaction, an address of a sender's account, an address of the recipient's account, a transaction amount in DUA, wherein the transactions check fulfillment of the conditions specified in the smart contract and reduce a balance of sender's account by the transaction amount and increase a balance of the recipient's account by the transaction amount” in the context of the claimed invention encompasses one or more person manually performing execution of transactions by executing transfer operation based conditions specified in a smart contract and checking fulfillment of the conditions specified;
but for the aforementioned generic computing language, “wherein a transfer operation is performed from an initiator's account opened in the system to a recipient's account opened in the system using a Peer to Peer (P2P) operations protocol” in the context of the claimed invention encompasses one or more person manually performing the transfer from an initiator's account to a recipient's account using a Peer to Peer (P2P) operations protocol;
but for the aforementioned generic computing language, “wherein a multilatteral clearing and netting service, implemented as a smart contract, captures one or more claims arising from repayment of the DUA against issuing banks and performs multilateral clearing and netting of net positions for interbank settlements” in the context of the claimed invention encompasses one or more person manually capturing claims arising from repayment of the DUA against issuing banks and performing multilateral clearing and netting of net positions for interbank settlements.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice such as facilitating contractual transaction but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of processor / computer to perform the providing, receiving, executing, performing and capturing steps. The processor / computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computer to facilitate contractual transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving request (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and executing contract between accounts on a blockchain. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 7-8 and 11-13 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes multiple computers acting in place of transacting entity. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yago (US 2015/0206106).

As per claim 1, Yago discloses a system comprising:
a blockchain of a plurality of digital settlement services configured to support an exchange of Digital Units of Account (DUA), wherein each of the plurality of digital settlement services comprises at least one or more user accounts and one or more bank accounts; (See Yago Paragraph 0057-0058 and 0065)
a smart contract of the service for performing operations between two or more accounts; (See Yago Paragraph 0046, 0051, 0057-0058, 0066 and 0082-0086)
a smart contract for multilateral clearing and netting; (See Yago Paragraph 0046, 0051, 0057-0058, 0066 and 0082-0086)
a smart contract for addressing service for transactions using simple payment identifiers; (See Yago Paragraph 0046, 0051, 0057-0058, 0066 and 0082-0086)
a client platform configured to provide access for a user's digital wallet to manage user accounts on the blockchain; (See Yago Paragraph 0053-0054 and 0066)
and a banking platform configured to provide management of transactions between user accounts in the blockchain and accounts in a bank information system, 
wherein the transactions are implemented based on the smart contract that specifies an instruction to complete the transaction, an address of a sender's account, an address of the recipient's account, and the transaction amount in DUA. (See Yago Paragraph 0058 and 0074)

As per claims 2 and 6, Yago discloses:
wherein the DUA comprises digital money. (See Yago Paragraph 0057-0058 and 0065)

As per claims 3 and 11, Yago discloses:
wherein a single currency for the digital money acts as a means of payment. (See Yago Paragraph 0057-0058 and 0065)

As per claim 4, Yago discloses:
wherein the blockchain is configured to support Peer to Peer (P2P) transactions between user accounts. (See Yago Paragraph 0057-0058 and 0065, the transfer between the transferrer and the transferee in Yago satisfy the Broadest Reasonable Interpretation of Peer-to-Peer transaction.)

As per claim 5, Yago discloses a method comprising:
	receiving a request to a banking platform of the system or a client platform of the system for accessing an account of a first user to transfer one or more DUAs to an account of a second user; (See Yago Paragraph 0058, 0066 and 0087)
	performing execution of transactions between a sender and a receiver of DUA, by executing transfer operations based on conditions specified in a smart contract, including amount limits that limit the value of the amount for the transfer operation, upon request from an user account, wherein the transactions are implemented based on the smart contract that specifies an instruction to complete the transaction, an address of a sender's account, an address of the recipient's account, a transaction amount in DUA, wherein the transactions check fulfillment of the conditions specified in the smart contract and reduce a balance of sender's account by the transaction amount and increase a balance of the recipient's account by the transaction amount; (See Yago Paragraph 0046, 0051, 0057-0058, 0066 and 0082-0086)
	wherein a transfer operation is performed from an initiator's account opened in the system to a recipient's account opened in the system using a Peer to Peer (P2P) operations protocol. (See Yago Paragraph 0058, 0066 and 0087)

	As per claim 7, Yago discloses:
	wherein that P2P transfer or payment operations are performed using both an account address and a payment identifier (ID). (See Yago Paragraph 0010, 0068-0069 and 0077-0079)

	As per claim 8, Yago discloses:
	wherein an account is associated with two or more payment identifiers. (See Yago Paragraph 0010, 0068-0069 and 0077-0079)

	As per claim 9, Yago discloses:
	wherein the payment identifiers are stored on the blockchain as hash values to ensure anonymity of account holders. (See Yago Paragraph 0054)

	As per claim 10, Yago discloses:
	wherein the DUA is issued by one or more banks participating in the system and wherein the DUA is kept on the balance sheet of the one or more banks. (See Yago Paragraph 0009, 0058, 0066 and 0087)

	As per claim 12, Yago discloses:
	wherein within the system, DUAs issued by different banks have equal circulation and are accepted by all users of the system. (See Yago Paragraph 0009, 0058, 0066 and 0087)

	As per claim 13, Yago discloses:
	wherein at a request of a user, DUAs can be redeemed and credited to the bank account by any bank participating in the system, regardless of whether this bank is the issuer of the DUAs participating in the redemption operation. (See Yago Paragraph 0095-0096)

	As per claim 14, Yago discloses:
	wherein a multilatteral clearing and netting service, implemented as a smart contract, captures one or more claims arising from repayment of the DUA against issuing banks and performs multilateral clearing and netting of net positions for interbank settlements. (See Yago Paragraph 0046, 0051, 0057-0058, 0066 and 0082-0086)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698